DETAILED ACTION
	This final office action is in response to amendments filed on 2/26/21.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9-11, 21-26, 32 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geadelmann et al., US Patent Application Publication no. 2009/0032236 [Geadelmann].
Regarding claims 1, 2, 9, 10 and 21-24, Geadelmann discloses a Heating, Ventilating, Air Conditioning (HVAC) fan control method, the method comprising: 
detecting a HVAC fan is controlled by at least one fan-on duration control setting selected by a user [a manually selected fan speed setting which specifies a non-zero fan speed (i.e. fan on) when the fan was previously operating at a zero-speed mode (i.e. fan off) is detected and a timer is initiated, paragraphs 0025-0026]; 

automatically overriding the at least one fan-on duration control [when the timer expires, the manually selected fan speed setting is overridden and an automatically determined fan speed is selected, paragraph 0027].
Regarding claims 3, 11, 32 and 33, Geadelmann further discloses that the automatically overriding the at least one fan-on duration control is selected from the group consisting of: turning off the HVAC fan for a fraction of the at least one fan-on duration, turning off the HVAC fan for a variable or a fixed fan-off duration of the at least one fan-on duration, not turning on the HVAC fan for at least one of the at least one fan-on duration, skipping at least one of the at least one fan-on duration and not turning on the HVAC fan for the at least one fan-on duration, turning off the HVAC fan based on a geofencing or an occupancy sensor signal and turning off the HVAC fan based on an occupancy sensor signal [an automatically determined fan speed setting may be set to a zero fan speed in response to an occupancy sensor indicating that a space is unoccupied, paragraphs 0003, 0004, 0021, 0025 and 0026.  Upon expiration of the timer, when a space is unoccupied, the fan speed will be reduced to zero speed, paragraphs 0025-0027].
Regarding claims 5, 6 and 25, Geadelmann further discloses that the automatically overriding the at least one fan-on duration control further includes turning off the HVAC fan for a fraction of the at least one fan-on duration based on monitoring 
Regarding claim 26, Geadelmann further discloses that the turning off the HVAC fan for a fraction of the at least one fan-on duration is based on diagnosing the at least one fan-on duration is greater than the TFT duration; and the TFT duration is at least one duration selected from the group consisting of: a user-selected TFT duration, a fixed TFT duration, and a variable TFT duration based on the at least one fan-on duration [upon expiration of the timer, when a space is unoccupied, the fan speed will be reduced to zero speed, paragraphs 0025-0027].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann et al., US Patent Application Publication no. 2009/0032236 [Geadelmann], 1.
Regarding claims 7 and 14, Geadelmann, as described above, discloses an HVAC system in which a user HVAC fan-on duration control may be overridden to cause the HVAC fan to be turned off.  Like Geadelmann, Reisfeld discloses an HVAC system that includes a fan for circulating air and is controlled based on whether a space is occupied or unoccupied.  Reisfeld also discloses that the HVAC system further includes a UV light air purifying system that operates in conjunction with HVAC fans to kill any fungus or contaminants in the air [paragraphs 0020-0022].  Reisfeld recognizes that it would be it would be advantageous to reduce unnecessary power consumption of the UV light air purifying system by turning the system off at times when there is little reason to have it on [paragraph 0003].  Accordingly, Reisford discloses turning UV lamps off when the space is unoccupied and turning on the UV lamps when the space is occupied [paragraphs 0029 and 0030].  Since it was known in the art to include UV air purifying systems in HVAC systems and turn on and off UV lamps based on occupancy before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a UV air purifying system in Geadelmann and to control the turning on and turning off of UV lamps based on the occupancy detection used to control the HVAC fan. 

Claims 8 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann et al., US Patent Application Publication no. 2009/0032236 [Geadelmann] 2.
Regarding claims 8 and 27, Geadelmann and Reisfeld do not disclose waiting a period of time after turning off the HVAC fan before turning off the UV lamps.  Like Geadelmann and Reisfeld, Bates discloses a UV air purifying system that includes a fan and UV lamps.  Bates recognizes that it is advantageous to keep UV lamps on for a measured period of time following cessation of blower (fan) operation to insure that stagnant air in space is purified [paragraph 0036].  Since it was known in the art before the effective filing date of the claimed invention to keep UV lamps on for a period of time after turning off air purifier fans, it would have been obvious to one of ordinary skill in the art to keep the Geadelmann and Reisfeld UV lamps on after turning off the HVAC fan in order to make sure that air in the system is properly purified [Bates, paragraph 0036].

Claims 15 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Geadelmann et al., US Patent Application Publication no. 2009/0032236 [Geadelmann], in view of Johnson et al., US Patent Application Publication no. 2006/0219382 [Johnson].
Regarding claims 15, 28, 29 and 31, Geadelmann, as described above, discloses automatically overriding a user fan-on duration control setting.  Geadelman does not disclose providing an alarm message when overriding the user fan-on duration control setting.  Like Geadelmann, Johnson discloses an HVAC system in which a user fan-on duration control setting for an HVAC fan is overridden [paragraphs 0013 and 0019].  
Regarding claim 30, Johnson further discloses the at least one fan-on alarm message asking the user to confirm or cancel the at least one fan-on duration control selected by the user further includes a first fan-on alarm message offering the user an option to override the at least one fan-on duration control selected by the user [the alarm light in combination with the reset switch provides the user the option to continue with the overriding of the user fan-on duration control setting or to cancel the overriding of user fan-on duration control setting, paragraph 0013].

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McQuade et al., US Patent Application Publication no. 2014/0195106 discloses providing feedback to a driver in response to repeated manual overrides of cooling fan settings in a vehicle.
Estepp, US Patent Application Publication no. 2002/0090908 discloses a demand ventilation module for an HVAC system that deactivates an HVAC fan when it is running unnecessarily.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        April 15, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Reisfeld was cited in the previous office action.
        2 Bates was cited in the previous office action.